Citation Nr: 1616955	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  13-30 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.  He also served in the Republic of Vietnam.

The issue of entitlement to automobile or other conveyance and adaptive equipment has been raised by the record in a November 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran's diabetes mellitus is manifested by erectile dysfunction, the use of an oral hyperglycemic medication and insulin, with a restricted diet and without restrictions on his ability to perform strenuous activity.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.2, 4.2, 4.3, 4.20, 4.31, 4.40, Diagnostic Codes (DCs) 7522, 7913 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Under DC 7913, a 20 percent rating requires insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent evaluation requires insulin, restricted diet and regulation of activities.  The criteria for a 40 percent rating are conjunctive, not disjunctive.  That is, there must be insulin dependence and restricted diet and regulation of activities.  Regulation of activities is defined by DC 7913 as the avoidance of strenuous occupational and recreational activities.  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).  Under DC 7522 for erectile dysfunction, a 20 percent rating requires that there be deformity of the penis with loss of erectile power.  

Turning now to the evidence, the Veteran has asserted that his diabetes mellitus is worse than the 20 percent rating currently assigned.  He noted that he takes insulin and an oral medication every day.  He has reported brief episodes of hypoglycemia that were corrected with eating (these episodes were not related to activities).  He stated that he was able to walk three times a week for exercise and helped with household chores (to include mowing the lawn, cleaning the house and washing his car).

In an August 2009 genitourinary (GU) examination, the examiner noted the absence of ejaculation due to diabetes; however, the remainder of the examination was within normal limits.  There were no urinary symptoms (leakage, obstruction, or infections) and the prostate examination was normal.  In an August 2009 diabetic examination, the Veteran was noted to be taking Glipizide, an oral medication, twice a day.  He also took Metformin.  His fasting glucose levels ranged between 72 and 160, and he reported occasional hypoglycemic episodes due to skipping meals.  He denied ever being hospitalized for hypoglycemia or ketoacidosis.  He had been advised to restrict his diet, but there were no restrictions on his activities.

VA outpatient treatment records dated between 2008 and 2009 noted that in April 2009, his Metformin dosage was increased.  The GU examination was negative.  

The Veteran was re-examined by VA in November 2010.  He was now using Insulin twice a day and was still taking Metformin orally.  His glucose was noted to be under control.  He denied experiencing episodes of hypoglycemia or ketoacidosis.  He was on a restricted diet, but there were no restrictions on his ability to perform strenuous activities.  He also reported erectile dysfunction for which he was receiving no treatment.  A December 2010 GU examination again noted the absence of ejaculation; however, the examination was noted to be normal, with no deformities.

VA examined the Veteran in August 2012.  The diabetic examination noted that he was using oral medications and insulin.  There was no regulation of his activities.  He saw his diabetic care provider less than twice a month and he had not had any episodes of either hypoglycemia or ketoacidosis that had required hospitalization over the previous 12 months.  He had not had any progressive weight loss or loss of strength due to his diabetes.  He complained of erectile dysfunction.  The examiner noted that the Veteran did not have any diabetes complications that would impact his ability to work.  The GU examination noted his erectile dysfunction but noted that there were no urinary issues (voiding problems, infections, or obstruction).  The examination noted that his penis and testes were normal.

VA and private outpatient treatment records dated in 2013 and 2014 reflect the Veteran's continuing treatment for diabetes.   A strict diet was recommended, although it was commented that he had poor eating habits.

After a careful review of the evidence of record, a rating in excess of 20 percent is not warranted for any period on appeal.  First, the evidence establishes that the Veteran takes Insulin and has been advised to be on a restricted diet; however, there is no indication that he has ever been advised to restrict or regulate his activities.  In fact, it has been noted that his diabetes results in no restrictions on his ability to engage in strenuous activities.  Further, the evidence does not show that the Veteran has ever been hospitalized for episodes of hypoglycemia or ketoacidosis (the only hypoglycemia that the Veteran has noted was related to skipping meals and was easily corrected by eating).  

In addition, while erectile dysfunction related to diabetes has been shown, a separate 20 percent rating would only be warranted for this disorder if, together with the loss of erectile power, there was penile deformity.  However, multiple GU examinations all noted that the penis and testes were normal.  Therefore, the erectile dysfunction is evaluated together with the diabetes since it is noncompensable at this time.

The Board has also considered his statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's diabetes has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability is evaluated.  Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  
 
In sum, while the Board has carefully and sympathetically reviewed the Veteran's complaints, there is simply no evidence that the criteria for a 40 percent rating have been established.  As a consequence, the preponderance of the evidence is against a higher rating and the appeal is denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.

The Board has also considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  

To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as the need for insulin and oral medication, brief episodes of hypoglycemia unrelated to activities, diet restrictions, and erectile dysfunction, are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as restricted diet, use of medication, regulation of activities, and deformity of the penis with loss of erectile power.  Mauerhan, 16 Vet. App. at 443.  Moreover, he has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the assigned rating.  

In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Neither the Veteran nor the evidence suggests unemployability due to the service-connected diabetes.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted, an August 2012 examiner opined that the Veteran did not have any diabetes complications that would impact his ability to work.  Similarly, record does not raise the issue of special monthly compensation.  Akles v. Derwinski, 1 Vet. App. 118 (1991).  Therefore, those issues are not part of the rating appeal. 

Finally, the Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in June and September 2010 and in January 2011.  This correspondence advised him of the information necessary to substantiate his claim and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  It also advised him of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

He has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  VA has also obtained private treatment records and associated them with the claims file.  As such, the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was afforded VA examinations in August 2009, November 2010, and in August 2012.  These opinions were rendered by medical professionals following a thorough examination and interview of the Veteran and review of the claims file.  These examiners obtained an accurate history and listened to his assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 


ORDER

A rating in excess of 20 percent for diabetes mellitus with erectile dysfunction is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


